In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 24, 2003, as granted the defendants’ motion for summary judgment dismissing the complaint on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendant made a prima facie showing that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). In opposition, the plaintiffs submitted medical evidence that they each sustained herniated discs and decreased ranges of motion in their lumbar and cervical spines. The plaintiffs’ treating physician affirmed that the plaintiffs’ injuries were permanent and causally related to the subject motor vehicle accident. This evidence was sufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., supra; Acosta v Rubin, 2 AD3d 657 [2003]). Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.